Federal Defenders Southern District

52 Duane Street-10th Floor, New York, NY 10007

 

OF NEW YORK, INC. Tel: (212) 417-8700 Fax: (212) 571-0392
David E. Patten Sakern District af Nes Yark
Executisas Director Jennifer L. Brown

Attomuy-in-Charee

Me" END).

March 16, 2020
By ECF

Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York

Re: United States v. Caesar Diaz, et al., 20 Cr. 176 (LAK)

Dear Judge Kaplan:

On consent of the Government, the defendants jointly request that the Court adjourn the deadline
for defendants’ suppression motion (March 26)! and the next conference (April 15) by 45 days.
We make this request because of difficulties arising from the COVID-19 pandemic. In light of
current circumstances, the defendants’ ability to investigate this case and prepare their
suppression motion is seriously hampered. To take just one example, BOP restrictions now
prohibit counsel from visiting our clients—both of whom are incarcerated—for at least 30 days,
meaning we cannot review the evidence with them or prepare and have them sign any necessary
affidavits. Given these unique circumstances, we respectfully request that the Court grant the
adjournment.

Defendants consent to an exclusions of Speedy Trial time until the adjourn date. Thank you for
. . MEMO ENDORSEMENT
your attention to this matter.
Time within which to file suppression motion extended to and including May 1, 2020.
. Govt’s opposition due May 15, 2020. Any reply due May 22, 2020. Argument or
Sincerely, conference to be held May 27, 2020 at 12 noon.

Time is excluded trom now through May 27, 2020. The interests of justicg served thereby

  

 

/s/ Jonathan Marvinny outweigh the interests of the public and the defendant in a speedy trial Ke bon
Jonathan Marvinny SO ORDERED. heel ‘
Counsel to Michael Hawkins pated! March 24, 2020
A Afr.
we Ls Af Kaplan
ec. All counsel United States District Judge

 

1 Government's opposition is due April 9, and defendants’ reply is due April 13. We request that these

deadlines be adjusted accordingly.

 
